EXHIBIT 10.1 (A)
 
SEVENTH AMENDMENT TO THE
CENTURYLINK DOLLARS & SENSE 401(K) PLAN
 
 
WHEREAS, the CenturyTel Dollars & Sense 401(k) Plan (“Plan”) was amended and
restated by CenturyLink, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, on May 20, 2010, the shareholders of the Company approved a change of
the Company's name from CenturyTel, Inc. to CenturyLink, Inc., and the Company
wishes to change the Plan name to reflect the new Company name;
 
WHEREAS, the Company wishes to revise the Plan’s voting provisions in light of
changes to the Company's voting structure approved by the Company's shareholders
in 2009; and
 
WHEREAS, the Company reserved the right to amend the Plan in Section 14.2 of the
Plan.
 
NOW, THEREFORE, the Plan is amended as follows, effective May 20, 2010:
 
 
I
 
"CenturyTel" is deleted each place that it appears in the Plan and "CenturyLink"
is substituted therefor.
 
II
 
Article XI of the Plan, Voting Provisions, is amended to read in its entirety as
follows:
 
 
ARTICLE XI
VOTING PROVISIONS
 
11.1           Voting Rights of Company Stock
 
.  Each Participant, including their beneficiaries and alternate payees
(individually, “Participant” and collectively, “Participants”) is, for purposes
of this Section, hereby designated a “named fiduciary” within the meaning of
ERISA Section 403(a)(1) and shall be entitled to direct the Plan and Trustee as
to the manner in which Company Stock allocated to such Participant’s accounts is
to be voted on each matter brought before an annual or special shareholders’
meeting of the Company. Company Stock may be held in different accounts,
including the ESOP Accounts, PAYSOP Accounts and Stock Bonus Accounts. Company
Stock allocated to ESOP Accounts shall be voted as provided below by the Trustee
of CenturyTel Employer Stock Ownership Trust I. Company Stock allocated to Stock
Bonus Accounts and PAYSOP accounts shall be voted as provided below by the
Trustee of CenturyTel Employer Stock Ownership Trust II.  Company Stock
allocated to all other accounts in the Plan shall be voted as provided below by
the Trustee of the Dollars & Sense Trust.
 
The Committee shall determine the total number of shares of Company Stock
allocated to each Participant’s accounts as of the record date and such shares
shall be voted in accordance with directions of such Participant.  Upon timely
receipt of such directions, the Trustee shall, on each such matter, vote as
directed the number of shares of Company Stock allocated to such Participant's
accounts.
 
Each Participant, as a named fiduciary, shall be entitled to separately direct
the vote of a portion of the number of shares of Company Stock with respect to
which a signed voting-direction instrument is not timely received from other
Participants in a Trust (“Undirected Shares”). Such direction with respect to
each Participant who timely elects to direct the vote of Undirected Shares in a
Trust as a named fiduciary shall be with respect to a number of Undirected
Shares in a Trust equal to the total number of Undirected Shares in a Trust
multiplied by a fraction, the numerator of which is the total number of Shares
of Company Stock allocated to such Participant in a Trust and the denominator of
which is the total number of shares of Company Stock allocated to all
Participants who timely elect to vote Undirected Shares as a named fiduciary in
a Trust.
 
11.2           Responding to Tender and Exchange Offers
 
.  Each Participant is, for purposes of this Section, hereby designated a “named
fiduciary” within the meaning of Section 403(a)(1) of ERISA and shall have the
right, to the extent of the number of shares of Company Stock allocated to the
Participant’s accounts in the Trust, to direct the Trustee in writing as to the
manner in which to respond to such tender or exchange offer with respect to
shares of Company Stock. The Committee shall use its best efforts to timely
distribute or cause to be distributed to each Participant such information as
will be distributed to stockholders of the Company in connection with any such
tender or exchange offer. Upon timely receipt of such instructions, the Trustee
shall respond as instructed with respect to shares of Common Stock in the Trust
allocated to such Participant’s accounts. If the Trustee shall not receive
timely instructions from a Participant as to the manner in which to respond to
such a tender or exchange offer, the Trustee shall not tender or exchange any
shares of Company Stock held in the Participant’s account.
 
11.3           Confidentiality
 
.  Any instructions received by the Trustee from Participants (or, if
applicable, Beneficiaries) pursuant to this Article XI shall be held by the
Trustee in strict confidence and no officer or Employee of the Company or an
Affiliated Employer shall ask the Trustee to divulge or release such
instructions to any officer or Employee of the Company or Affiliated Employer;
provided, however, that to the extent necessary for the operation of the Plan,
such instructions may be relayed by the Trustee to a recordkeeper, auditor or
other person providing services to the Plan if such person (1) is not the
Company, an Affiliated Employer or any Employee, officer or director thereof,
and (2) agrees not to divulge such directions to any other person, including
Employees, officers and directors of the Company and its Affiliated Employers.
 
IN WITNESS WHEREOF, the Company has executed this amendment on this 31st day of
August 2010.
 
 

 
CENTURYLINK, INC.
         
By:     /s/ Stacey W. Goff   
 
Name:  Stacey W. Goff
 
Title:  Executive Vice-President, General Counsel and Secretary